     Case 2:19-cv-00910-TLN-DB Document 41 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SILVIA SOTO, an individual; LATANYA             No. 2:19-cv-00910-TLN-DB
      ANDREWS, an individual; M.M.S., a
12    minor, and M.M.S., a minor, by and
      through their guardian ad litem SILVIA
13    SOTO, in each case both individually and
      as successors-in-interest to the ESTATE
14    OF MARSHALL MILES, Deceased,
15                        Plaintiffs,                 ORDER
16           v.
17    COUNTY OF SACRAMENTO; BLAKE
      GRINDER; KENNETH LLOYD; JOHN
18    HIGLEY; ANDREW GARSIDE; GREG
      WHITE; KELLEY BUNN; GREG
19    JOHNSON; CHARLES GAILEY; SCOTT
      JONES; PATRICIA ROBINSON HARD,
20
                          Defendants.
21

22

23          Good cause appearing and in order to comply with Federal Rule of Civil Procedure 5.2,

24   Plaintiffs’ Request to Seal (ECF No. 39) seeking to redact or replace Plaintiffs’ Second Amended

25   Complaint is GRANTED as follows:

26          (1) The Clerk of the Court is directed to SEAL Plaintiffs’ Second Amended Complaint

27                filed at ECF No. 37.

28          (2) Plaintiffs are ordered to refile the Second Amended Complaint with redactions in
                                                     1
     Case 2:19-cv-00910-TLN-DB Document 41 Filed 04/23/20 Page 2 of 2

 1            compliance with Fed. R. Civ. Proc. 5.2 within three days of the date of electronic

 2            filing of this Order.

 3         IT IS SO ORDERED.

 4   DATED: April 22, 2020

 5

 6

 7                                    Troy L. Nunley
 8                                    United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
